PER CURIAM.
Fifty feet north of the main track of the Texas ■& Pacific Railway at Pecos City was a side track occupied to the westward of the public crossing with box cars. The plaintiff’s driver, intending to cross both tracks from the northward, stopped, and looked and listened, just behind the box cars, but heard nothing. After safely crossing the side track he attempted to cross the main track, and, although the view of the main track was clear and unobstructed, he neither looked nor listened until it was too late. He was ■certainly guilty of negligence.
The judgment of the circuit court is affirmed.